Dear Mayor Trabeau:
We received your request for an opinion on behalf of the Town of Sorrento regarding the disposal of solid waste. As indicated in your request, the Town is considering digging a hole on private property, at the request of the property owner, to bury trash and debris. The Town questions if it may do so gratuitously or if not, for a reasonable fee.
La.R.S. 33:4169.1 grants authority to municipalities over the regulation, collection, and disposal of garbage and trash. The Town of Sorrento's ordinances, specifically Chapter 14, Solid Waste Disposal, mandate that it provide garbage collection service at a charge established by the board. Section 14.2 provides that bulky items, i.e. household appliances and furniture, may be picked up at an additional charge. Section 14.3 prohibits trash, garbage or other refuse from being buried without a permit.
Thus, it is quite clear from the above that the Town of Sorrento has authority to regulate the collection and disposal of garbage and trash. It is further clear that the Town of Sorrento provides the service of garbage collection and disposal at a cost to those receiving the service. It is therefore our opinion that the Town of Sorrento may regulate the collection of garbage and trash, i.e., bury it, as provided for in the local ordinances cited herein. This service, however, may not be done gratuitously; rather, the Town must charge for the service or receive a benefit that is commensurate with its costs.
Further, we recommend that you contact the Department of Environmental Quality before burying any solid waste to insure that all regulations and requirements for such disposal are met and approved by the Department. The number is (225) 765-0236.
We trust that this adequately responds to your request. If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam